EXHIBIT 32.2CERTIFICATION OF PRINCIPAL FINANCIAL OFFICERPURSUANT TO 18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002In connection with the Annual Report of Verde Resources, Inc. (the "Company") on Form 10-K for the year ended June 30, 2016, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Balakrishnan B S Muthu, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Sect. 1350, as adopted pursuant to Sect. 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.IN WITNESS WHEREOF, the undersigned has executed this certification as of the 26th day of September, 2016 /s/ Balakrishnan B S MuthuBalakrishnan B S Muthu, Chief Financial Officer
